DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 7/6/22 has been accepted.


Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2020010104, cited in IDS filed 12/20/21) in view of Inada (US 2019/0197372).

Regarding claim 1, Ono teaches a control apparatus comprising (controller 20; ¶¶ 0034-0048, Figs. 4-6):
a display (display unit 25; ¶ 0039, Fig. 7); and 
a central processing unit (CPU) that (control unit 21; ¶¶ 0036-0037, Fig. 7):  
a controller that (control unit 21; ¶¶ 0036-0037, Fig. 7): 
obtains first document image data associated with the first print job (obtain first color information of print job; ¶ 0062, Fig. 10 S201), 
obtains read image data of a color sample associated with the first document image data (perform color measurement and obtain output color; ¶ 0060, Fig. 9 S106 and ¶ 0062, Fig. 10 S202), 
generates a first color conversion parameter regarding a color conversion of the first document image data based on the first document image data and the read image data (create output color profile; ¶ 0062, Fig. 9 S107=YES and Fig. 10 S203-S204), and 
automatically updates a setting of the first job by setting the first color conversion parameter in the first job (updated output color profile applied to print job; ¶ 0082),
but does not explicitly teach causes the display to display a plurality of jobs as a list on a screen, 
receives, via the screen, a selection of an adjustment target job, as a first job, from among the jobs in the list.
However, Inada teaches causes the display to display a plurality of jobs as a list on a screen (lists of jobs; ¶ 0106, Fig. 10), 
receives, via the screen, a selection of an adjustment target job, as a first job, from among the jobs in the list (select job to perform color verification; ¶ 0106, Fig. 10).
Ono and Inada are in the same field of endeavor of a control apparatus that manages color output of a printing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the control apparatus of Ono to display a plurality of jobs to allow selection of a target job as taught by Inada. The combination improves the control apparatus by providing a user a simple and effective means of selecting a job from a plurality of jobs. 

Regarding claim 2, Ono in view of Inada teach the control apparatus according to claim 1, wherein the CPU further: registers the first color conversion parameter in a database with a name different from a second color conversion parameter registered in the database in advance (create new output color profile vs updating color profile; ¶¶ 0062-0063, Figs. 10 and 14, Ono).

Regarding claim 4, Ono in view of Inada teach the control apparatus according to claim 1, wherein the CPU prohibits the first color conversion parameter from being set in a job other than the first job (color profile created with specific print job; ¶ 0067, Fig. 16, Ono).

Regarding claim 5, Ono in view of Inada teach the control apparatus according to claim 4, wherein when causing the display to display a setting screen of color conversion parameter for the other job, the CPU further prohibits the first color conversion parameter from being displayed as an option (color adjustment instruction screen 62; ¶ 0065, Fig. 15, Ono).

Regarding claim 6, Ono in view of Inada teach the control apparatus according to claim 4, wherein the CPU further: determines whether the first color conversion parameter can be applied to document image data other than the first document image data (color is consistent; ¶ 0064-066, Ono), and when determining that the first color conversion parameter cannot be applied to the document image data other than the first document image data, prohibits the first color conversion parameter from being set in the other job (color shift and adjustment needed; ¶ 0065, Ono).

Regarding claim 7, Ono in view of Inada teach the control apparatus according to claim 1, wherein the CPU further: determines whether second document image data associated with a second job is similar to the first document image data (color is consistent; ¶ 0064-0066, Ono), and when determining that the second document image data is similar to the first document image data, automatically sets the first color conversion parameter in the second job (¶ 0069, Ono).

Regarding claim 8, Ono in view of Inada teach the control apparatus according to claim 1, wherein the CPU further: notifies to a user another job that is not the first job and to which the first color conversion parameter can be applied (color difference within allowable value; ¶ 0066, Ono), and sets the first color conversion parameter in the other job upon receiving a predetermined operation from the user (updates latest output color profile of new job with color consistent old jobs; ¶¶ 0066-0067, Ono).

Regarding claim 9, Ono in view of Inada teach the control apparatus according to claim 1, wherein the CPU further: after the first job is printed using the first color conversion parameter, generates a third color conversion parameter regarding the first job; and automatically sets the third color conversion parameter in the first job (¶ 0069, Ono).

Claim 10 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 10.

Claim 11 recites a non-transitory computer-readable storage medium storing a program causing a computer to execute  (¶ 0083, Ono) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuzaki (US 2005/0128498) teaches an image processing system that performs color correction.
Jung (US 2004/0199355) teaches an apparatus that optimizes color profiles for a color printer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672